Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Gerhart on 9/7/21.

IN THE CLAIMS:
1. (Currently Amended) An assembly comprising: 
a piston having a piston inner surface defining a cylindrical cavity and comprising: 
a first axial portion; 
a piston face at a first end of the first axial portion; 
a second axial portion at a second end of the first axial portion; and 
a helical piston thread defined upon the piston inner surface; 
a bushing comprising a tubular cylindrical body having a bushing outer surface configured to contact the piston inner surface, and a bushing inner surface having a helical bushing thread defined upon the bushing inner surface; 
a lock nut configured to engage the piston face, the helical piston thread, and the bushing and prevent rotation of the bushing relative to the lock nut; and 


5. (Currently Amended) The assembly of claim 4, wherein the helical nut thread is configured to mate with [[a]]the helical piston thread defined upon the piston inner surface.
Allowable Subject Matter
Claims 1, 4-5, 7-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach, in combination with the other claim limitations, a lock nut configured to engage the piston face, the helical piston thread, and the bushing and prevent rotation of the bushing relative to the lock nut.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063.  The examiner can normally be reached on 8 am - 4 pm, Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741